Citation Nr: 0618668	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-15 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had service in the Army Reserve from June 1988 
until November 1988 and active service from August 1989 until 
April 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.


FINDING OF FACT

The veteran's hearing loss disability is manifested by Level 
I hearing acuity bilaterally.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met. 38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.85, 4.87, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in March 2005 and April 2006.  

The March 2005 letter advised the veteran of what the 
evidence needs to show to substantiate his increased rating 
claim and of what evidence had already been associated with 
the claims file.  The March 2005 letter indicated VA would 
obtain relevant federal records including service records and 
VA medical center records.  The veteran was also notified VA 
would try to obtain private records and may provide a medical 
examination if necessary.  The March 2005 letter specifically 
requested any information demonstrating the veteran's hearing 
loss has worsened, including private and VA medical records 
and lay statements.   

The April 2006 letter notified the veteran his appeal was 
being certified to the Board.  This letter also advised the 
veteran that a disability rating and effective date will be 
assigned and explained how the disability rating and 
effective date are determined.  Therefore, the additional 
notice requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) have been satisfied.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and a private report of medical examination 
for a commercial driver's license are associated with the 
claims file.  In addition, the veteran has been afforded an 
examination in connection with his claim.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.

The Merits of the Claims

A rating decision dated in February 2003 granted service 
connection for bilateral hearing loss and tinnitus.  A 
noncompensable rating evaluation for the bilateral hearing 
loss was assigned under Diagnostic Code 6100 and a 10 percent 
rating for tinnitus was assigned under Diagnostic Code 6260.  
The veteran timely filed an appeal and contends his bilateral 
hearing loss warrants a compensable rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set for the in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown.  
However, the Board notes that the veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).  

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

The veteran had a private medical examination in conjuction 
with his application for a commercial driver's license in 
June 2002.  The results, in puretone thresholds, in decibels, 
are as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
50
35
--
--
46
LEFT
40
40
--
--
43

While this document is competent because it was performed by 
a medical professional, it is not probative for VA purposes 
because the examiner failed to test all of the frequencies 
and did not perform a controlled speech discrimination test.  
As such, these findings can not be used to evaluate the 
severity of the veteran's hearing loss.

The veteran had a VA examination in January 2003.  The report 
shows that he exhibited puretone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
45
40
40
45
LEFT
50
50
40
40
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  This 
report also shows moderately severe rising to mild conductive 
hearing loss right and left.  

Given these findings, the mechanical application of the above 
results compels a numeric designation of I in the right ear 
and I in the left ear.  Under Table VII (38 C.F.R. § 4.85), 
the designation of I in the right ear and I in the left ear 
requires the assignment of a noncompensable evaluation under 
Diagnostic Code 6100.  

The veteran had another VA examination in April 2005.  The 
report shows that he exhibited puretone thresholds, in 
decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
50
45
35
46
LEFT
55
50
50
35
48

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  This 
report also shows that the veteran's hearing has not 
significant change since his discharge form service.  

Given these findings, the mechanical application of the above 
results compels a numeric designation of I in the right ear 
and I in the left ear.  Under Table VII (38 C.F.R. § 4.85), 
the designation of I in the right ear and I in the left ear 
requires the assignment of a noncompensable evaluation under 
Diagnostic Code 6100.  

Based upon the evidence of record, the veteran does not meet 
the criteria for a compensable rating under 38 C.F.R. § 4.85.  
As illustrated above, applying the numerical values from the 
audiological examinations in record to the tables outlined in 
38 C.F.R. § 4.85 reveals the current noncompensable rating is 
appropriate.  The provisions of 38 C.F.R. § 4.86 are 
inapplicable in this case because none of the VA examinations 
demonstrated puretone thresholds at each of the four 
specified frequencies was 55 decibels or more or that the 
puretone threshold at 1,000 Hertz was 30 decibels or less and 
that the threshold at 2,000 Hertz was 70 decibels or more.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

An initial compensable rating evaluation for bilateral 
hearing loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


